     Case 1:19-cv-01368-NONE-JLT Document 26 Filed 06/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. MATLOCK,                             No. 1:19-cv-1368-NONE-JLT (PC)
12                       Plaintiff,                   ORDER REQUIRING RESPONSE AND
                                                      DENYING APPOINTMENT OF COUNSEL
13           v.
                                                      (Doc. No. 25)
14    KERN COUNTY, et al.,
                                                      14-DAY DEADLINE
15                       Defendants.

16

17          On October 1, 2020, the Court issued a screening order finding that Plaintiff’s first

18   amended complaint states a cognizable Fourteenth Amendment failure to protect claim against

19   John Does #1, #2, and #3, and finding no other cognizable claims as pleaded. (Doc. 18 at 8.)

20   “The screening order explained that plaintiff now had three options: (1) he could notify the court

21   that he wished to forego amendment and proceed only on the claims found to be cognizable by

22   the screening order; (2) he could file a second amended complaint in an attempt to cure the noted

23   defects in the claims not found to be cognizable by the screening order; or (3) he could “stand on

24   the first amended complaint as pleaded” in which case the magistrate judge would issue findings

25   and recommendations recommending dismissal of the claims found not cognizable in the

26   screening order and the question as to which, if any, of any of the claims he had asserted were

27   cognizable would be decided by the undersigned.” (Doc. 24 at 1–2.)

28   ///
     Case 1:19-cv-01368-NONE-JLT Document 26 Filed 06/17/21 Page 2 of 4


 1          After Plaintiff failed to respond to the screening order despite several extensions of time,

 2   the Court entered findings and recommendations recommending the dismissal of the action

 3   without prejudice for failure to comply with a court order and failure to prosecute. (Doc. 23.)

 4          Thereafter, upon de novo review of the case, the Court found the findings and

 5   recommendations to be supported by the record and proper analysis. (Doc. 24 at 2.) However,

 6   “given the seriousness of the allegations,” the court granted Plaintiff another opportunity to make

 7   an election on how he wishes to proceed with his claims. (Id.)

 8          On May 24, 2021, Plaintiff file his response to the screening order indicating that he

 9   “would like to pursue with either option 1 or 3.” (Doc. 25.) Therefore, Plaintiff does not wish to

10   amend his complaint, but he must still make an election of one of the two remaining options: (1)

11   Plaintiff notify the court that he wished to forego amendment and proceed only on the claims

12   found to be cognizable by the screening order, in which case the Court will then recommend that

13   his remaining claims be dismissed, and he will be granted a short period in which he must

14   identify the Doe defendants; OR (3) he could “stand on the first amended complaint as pleaded”

15   in which case the magistrate judge would issue findings and recommendations recommending

16   dismissal of the claims found not cognizable in the screening order and the question as to which,

17   if any, of any of the claims he had asserted were cognizable would be decided by a District Judge.

18          Plaintiff shall notify the Court, in writing, within 14 days, which option he chooses.

19   Plaintiff is again advised that the Court cannot order service of a Doe defendant because the

20   United States Marshal cannot serve an unknown individual. Therefore, before the Court orders
21   the United States Marshal to serve a Doe defendant, plaintiff will be required to identify him or

22   her with enough information to locate the defendant for service of process. Plaintiff will be given

23   an opportunity through discovery to identify the unknown Doe defendants. Crowley v. Bannister,

24   734 F.3d 967, 978 (9th Cir. 2013) (quoting Gillespie v. Civiletti, 629 E.2d 637, 642 (9th Cir.

25   1980)). Once the identity of a Doe defendant is ascertained, Plaintiff must file a motion to amend

26   his complaint only to identify the identified Doe defendant so that service by the United States
27   Marshal can be attempted. Therefore, the Court will send Plaintiff the appropriate service

28   documents at such time that plaintiff ascertains the identities of the Doe defendants. However, if

                                                      2
     Case 1:19-cv-01368-NONE-JLT Document 26 Filed 06/17/21 Page 3 of 4


 1   plaintiff fails to identify any Doe defendant during the course of the discovery, any Doe

 2   Defendant will be dismissed from this action.

 3          Plaintiff requests the appointment of counsel to represent him in this case. (Doc. 25.)

 4   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

 5   113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent

 6   Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Ct. for the S. Dist. of Iowa, 490

 7   U.S. 296, 298 (1989). The Court may request the voluntary assistance of counsel under section

 8   1915(e)(1). Rand, 113 F.3d at 1525. However, without a reasonable method of securing and

 9   compensating counsel, the Court will seek volunteer counsel only in the most serious and

10   exceptional cases. In determining whether exceptional circumstances exist, the district court must

11   evaluate both the likelihood of success of the merits and the ability of the plaintiff to articulate his

12   claims pro se in light of the complexity of the legal issues involved. Id.

13          In the present case, the Court does not find the required exceptional circumstances. Even

14   assuming that Plaintiff is not well-versed in the law and that he has made serious allegations

15   about his throat being cut, which, if proved, would entitle him to relief, his case is not

16   exceptional. This Court is regularly faced with cases involving inmate-on-inmate violence and

17   failure to protect claims. At this early stage in the proceedings, the Court cannot determine that

18   Plaintiff is likely to succeed on the merits. Moreover, based on a review of the record, the Court

19   finds that Plaintiff can articulate his claims adequately. Accordingly, it is ORDERED that:

20          1.      The Court DENIES WITHOUT PREJUDICE Plaintiff’s motion for the
21   appointment of counsel. (Doc. 25.)

22          2.      Plaintiff shall notify the court, within 14 days, whether he wishes to proceed only

23   on the claims found to be cognizable by the screening order, OR that he wishes to stand on the

24   first amended complaint as pleaded.

25   ///

26   ///
27   ///

28   ///

                                                        3
     Case 1:19-cv-01368-NONE-JLT Document 26 Filed 06/17/21 Page 4 of 4


 1          Failure to respond to this order may result in a recommendation of dismissal of the

 2   action for failure to obey a court order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    June 17, 2021                         _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   4
